Case: 19-60221     Document: 00515584605         Page: 1     Date Filed: 09/30/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                                 FILED
                                                                      September 30, 2020
                                  No. 19-60221                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Arsenio Sanchez-Lopez,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A091 369 791


   Before Higginbotham, Jones, and Costa, Circuit Judges.                    .
   Per Curiam:*
          Arsenio Sanchez-Lopez is a native and citizen of Mexico. Sanchez-
   Lopez’s status was adjusted to that of a permanent resident in September
   1990. However, due to a conviction for an aggravated felony, Sanchez-Lopez
   was deported to Mexico in 1992. In July 2018, Sanchez-Lopez filed a motion


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60221      Document: 00515584605           Page: 2    Date Filed: 09/30/2020




                                     No. 19-60221


   to reopen his 1992 deportation proceedings in order to raise, inter alia, claims
   of ineffective assistance of counsel. The Board of Immigration Appeals (BIA)
   construed Sanchez-Lopez’s motion as an untimely regulatory motion of
   which it lacked jurisdiction to consider under the departure bar. Sanchez-
   Lopez filed a timely petition for review with this court. The Government
   moves this court to remand the case to the BIA so that it can consider
   Sanchez-Lopez’s argument for equitable tolling in the first instance.
          “An alien ordered to leave the country has a statutory right to file a
   motion to reopen his removal proceedings.” Mata v. Lynch, 576 U.S. 143,
   144 (2015) (citing 8 U.S.C. § 1229a(c)(7)(A)). With a few exceptions that
   are inapplicable in this case, the motion must be filed within 90 days after the
   date of entry of the final order of removal. See § 1229a(c)(7)(C)(i). If an alien
   files his motion to reopen within the 90-day time limit, or can establish an
   exception to or equitable tolling of the filing period, his motion is timely and
   is considered a statutory motion to reopen. Lugo-Resendez v. Lynch, 831 F.3d
   337, 342-43 & n.29 (5th Cir. 2016).
          Sanchez-Lopez argued before the BIA and the immigration judge that
   he was entitled to equitable tolling of the 90- day limitations period due to his
   ignorance of the law, his lack of financial means to hire an attorney, and the
   lack of access to adequate law libraries while in custody of the Bureau of
   Prisons. Regardless of the ultimate strength of Sanchez-Lopez’s equitable
   tolling argument, he was entitled to the BIA’s reasoned consideration of his
   argument. See Lugo-Resendez, 831 F.3d at 343. Accordingly, the BIA abused
   its discretion by denying the motion to reopen as untimely without providing
   a reasoned explanation for rejecting Sanchez-Lopez’s equitable tolling
   argument. See id. at 340, 343. We therefore remand the case to the agency
   so that it may apply the proper standard in the first instance. See INS v.
   Orlando Ventura, 537 U.S. 12, 16 (2002) (“[T]he proper course, except in
   rare circumstances, is to remand to the agency for additional investigation or



                                          2
Case: 19-60221     Document: 00515584605          Page: 3   Date Filed: 09/30/2020




                                   No. 19-60221


   explanation.”( internal quotation marks and citation omitted)); Lugo-
   Resendez, 831 F.3d at 344-45.
         For these reasons, we GRANT the petition for review and
   REMAND to the BIA for further proceedings consistent with this opinion.
   The respondent’s motion to remand is DENIED as moot.




                                        3